Case 1:18-cv-00360-AJT-IDD Document 111 Filed 12/28/18 Page 1 of 4 PageID# 2242



                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division

 CG4, LLC, d/b/a
 CHEF GEOFF’s-TYSONS CORNER, et al.,

                        Plaintiffs,

 v.                                                    Civil Action No. 1:18-cv-360 (AJT/IDD)

 TRAVIS HILL, et al.,

                        Defendants.


 DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION FOR LEAVE TO LATE
  FILE DEFENDANTS’ MOTION FOR RELIEF DUE TO PLAINTIFFS’ FAILURE TO
        COMPLY WITH COURT ORDER AND DISCOVERY OBLIGATIONS


        Defendants respectfully move this Court to permit them to late file Defendants’ Motion

 for Relief Due to Plaintiffs’ Failure to Comply with Court Order and Discovery Obligations.

 The reasons for this request are as follows:

        1.      Since first serving requests for production of documents on August 27, 2018,

 Defendants have attempted without success to obtain responsive documents to RFP No. 3.

        2.      On November 9, 2018, this Court ordered Plaintiffs to respond to RFP No. 3 by

 producing native data showing sales and inventory information for several of Plaintiffs’

 restaurants. (Dkt. No. 74.)

        3.      Plaintiffs still have not complied with the Order, and demonstrably failed to

 comply with their discovery obligations under Fed. R. Civ. P. 26(g).

        4.      Because Plaintiffs still have not produced data that is highly relevant to their

 defense theory, and the parties are now in the midst of summary judgment briefing, Defendants
Case 1:18-cv-00360-AJT-IDD Document 111 Filed 12/28/18 Page 2 of 4 PageID# 2243



 face serious prejudice. Thus, Defendants seek relief from the Court under Rules 26 and 37 of the

 Federal Rules of Civil Procedure.

        5.      Due to the recent holiday, Counsel for Defendants have faced the challenges of

 scheduling and travel complications. For this reason, Counsels’ time has been compressed.

 Counsel have diligently prepared an extensive and detailed motion regarding the ongoing

 discovery disputes in this case, which explains how the disputes affect summary judgment and

 prejudice Defendants. Despite Counsels’ best efforts and working over the holidays, Defendants

 will not be able to file their discovery motion before 5:00p.m.

        6.      Granting this motion for leave will not prejudice Plaintiffs. Plaintiffs are familiar

 with the facts and arguments presented in the Memorandum in Support because they have been

 involved in the ongoing discovery disputes, have replied to motions regarding discovery

 requests, attended a hearing on Defendants’ motion to compel discovery, agreed to Defendants’

 decision to serve third party subpoenas, and are aware of the issues related to the data at issue.

 Despite the lack of prejudice to Plaintiffs, Defendants apologize to the Court and counsel for any

 inconvenience this late filing may have caused.

        7.      WHEREFORE, Defendants ask that the Court grant this Motion for Leave to Late

 File the Motion for Relief Due to Plaintiffs’ Failure to Comply with Court Order and Discovery

 Obligations and allow Defendants’ discovery motion to be heard.


                                              Respectfully submitted,


                                                     /s/ Madeline M. Gibson
                                              Madeline M. Gibson (VSB No. 87561)
                                              Ryan S. Hardy (VSB No. 78558)
                                              James M. Flaherty (VSB No. 68148)
                                              Assistant Attorneys General
                                              Office of the Virginia Attorney General
Case 1:18-cv-00360-AJT-IDD Document 111 Filed 12/28/18 Page 3 of 4 PageID# 2244



                                            202 North 9th Street
                                            Richmond, Virginia 23219
                                            Telephone: (804) 692-0551
                                            Facsimile: (804) 692-2087
                                            Email: mgibson@oag.state.va.us
                                            Email: rhardy@oag.state.va.us
                                            Email: jflaherty@oag.state.va.us

                                            Counsel for Defendants



 Mark R. Herring
 Attorney General of Virginia

 Stephen A. Cobb
 Deputy Attorney General

 Heather Hays Lockerman
 Senior Assistant Attorney General/Chief

 Tara Lynn R. Zurawski
 Senior Assistant Attorney General/Trial Section Chief
Case 1:18-cv-00360-AJT-IDD Document 111 Filed 12/28/18 Page 4 of 4 PageID# 2245



                                  CERTIFICATE OF SERVICE

        I certify that on this 28th day of December, 2018, I electronically filed the foregoing with

 the Clerk of Court using the CM/ECF system, and that a Notice of Electronic Filing (NEF) was

 sent to all counsel of record.


                                                      /s/ Madeline M. Gibson
                                                      Madeline M. Gibson (VSB No. 87561)
                                                      Assistant Attorney General
                                                      Office of the Virginia Attorney General
                                                      202 North 9th Street
                                                      Richmond, Virginia 23219
                                                      Telephone: (804) 692-0551
                                                      Facsimile: (804) 371-2087
                                                      Email: mgibson@oag.state.va.us

                                                      Counsel for Defendants
